UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5236


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES DOUGLAS COTHRAN,

                Defendant – Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:10-cr-00009-MR-1)


Submitted:   July 8, 2011                 Decided:    July 29, 2011


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric C. Bohnet, ERIC C. BOHNET, ATTORNEY AT LAW, Indianapolis,
Indiana, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James      Douglas   Cothran        appeals      the   district       court’s

151-month      sentence      imposed      following       his    conviction      for    bank

robbery, in violation of 18 U.S.C. § 2113(a) (2006).                             Cothran’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), asserting that there are no meritorious grounds for

appeal       but    questioning     whether        the    district     court     erred    in

sentencing Cothran as a career offender.                       Cothran was advised of

his right to file a pro se supplemental brief but did not file

one.    Finding no reversible error, we affirm.

               The sole issue raised in the Anders brief is whether

the    district      court    erred      in   sentencing        Cothran     as   a    career

offender.          To qualify as a career offender: (1) the defendant

must have been at least eighteen years old at the time of the

offense of conviction; (2) the offense of conviction must have

been a felony crime of violence or controlled substance offense;

and    (3)    the    defendant      must      have   at    least      two   prior    felony

convictions         for    crimes   of     violence       or    controlled       substance

offenses.          U.S. Sentencing Guidelines Manual (USSG) § 4B1.1(a)

(2010).

       The term “two prior felony convictions” means (1) the
       defendant committed the instant offense of conviction
       subsequent   to  sustaining   at  least   two  felony
       convictions of either a crime of violence or a
       controlled substance offense . . . , and (2) the
       sentences for at least two of the aforementioned


                                               2
       felony convictions are counted separately                       under   the
       provisions of § 4A1.1(a), (b), or (c).

USSG   § 4B1.2(c).        “[P]rior       sentences        are    counted     separately

unless (A) the sentences resulted from offenses contained in the

same charging instrument; or (B) the sentences were imposed on

the same day.”          USSG § 4A1.2(a)(2).              Upon de novo review, we

conclude that the district court properly sentenced Cothran as a

career offender.         See United States v. Farrior, 535 F.3d 210,

223 (4th Cir. 2008) (stating standard of review).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                           This court

requires that counsel inform Cothran, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If   Cothran      requests       that    a   petition       be   filed,    but

counsel   believes       that    such    a       petition    would      be   frivolous,

counsel   may    move    in     this    court     for    leave    to    withdraw      from

representation.      Counsel’s motion must state that a copy thereof

was served on Cothran.            We dispense with oral argument because

the facts and legal conclusions are adequately presented in the

materials   before      the     court    and      argument      would    not   aid     the

decisional process.



                                                                               AFFIRMED


                                             3